Citation Nr: 1607980	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for residuals of a right nephrectomy (kidney removal).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned during a Board hearing held in December 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDINGS OF FACT

1.  On December 17, 2015, the Veteran notified VA, prior to the promulgation of a decision by the Board, that he desired to withdraw the issue of entitlement to service connection for hearing loss, right ear.  

2.  The evidence of record is in relative equipoise as to whether residuals of a right nephrectomy are attributable to an in-service concussive injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for hearing loss, right ear.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Residuals of a right nephrectomy are related to an injury sustained during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for hearing loss, right ear.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for hearing loss, right ear, and it is dismissed.

Service Connection

In this case, the Veteran has claimed entitlement to service connection for residuals of a right nephrectomy as a result of an in-service, traumatic, concussive injury.  Specifically, he testified in December 2015 that he was injured by friendly fire when he and another soldier were helping a wounded companion to the rear of the combat zone to get medivacked from the area.  At that time, the helicopter gunship mistook the men for enemy soldiers and fired upon the Veteran with rockets.  The impact propelled the Veteran through the air, and he lost consciousness.  Per the Veteran, he was the only one who survived.  See Transcript. p. 3.  The Veteran sustained a blunt force injury to his flank as a result of the incident, and he is currently service connected for shell fragment wounds to the right buttocks.

The U.S. Court of Appeal for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the evidence of record, a service treatment report dated November 21, 1970, noted that the Veteran sustained multiple fragment wounds of the buttock 24 hours prior, and that x-ray evidence revealed multiple small fragments at various levels in the buttock.  The Veteran separated from service days later.

Post-service, the Veteran underwent a right nephrectomy in December 1999.  Per the operative report, a congenital ureteropelvic junction (UPJ) obstruction was found which appeared to be secondary to a crossing vessel.  During the Veteran's Board hearing, he testified that he did not report his in-service injury to his surgeon, and that as such the surgeon had no reason to theorize that his kidney condition may have been related to the Veteran's period of active service.

In conjunction with the Veteran's claim, he was afforded a VA examination in October 2010.  The examiner found that the Veteran's in-service injury resulted in penetrating wounds that did not invade the visceral organs of the pelvis.  It was noted that the Veteran did not develop any complications after the injury, and that there was a 30-year period of time between the Veteran's service-connected injury and the uretal obstruction which resulted in the nephrectomy.  Further, the examiner found that, had there been an internal injury due to the concussive force of the explosive, it would be reasonable to expect complications to occur within a shorter period of time.  As such, it was more likely than not that these two events, the right buttock injury and the ureteral obstruction, were not related.

In February 2010, a private provider asserted that the etiology of the Veteran's kidney damage may have been congenital, however it could also have been secondary to an injury sustained in a bomb blast in Vietnam.

An additional private report, authored in September 2013 by a different provider, noted that it was more likely than not that the Veteran's kidney loss was directly caused by the blunt force injury sustained to his flank in Vietnam.  In support, it was noted that the operative report clearly stated that there was an excessive amount of severe adhesions surrounding the Veteran's kidney which made the nephrectomy difficult.  The provider pointed out that such adhesions do not occur without prior trauma, and that these are most often found in conjunction with renal parenchymal injury (and in this case, UPJ scarring and obstruction).  Had the surgeon known of the Veteran's injury, per the provider, the surgeon never would have arrived at the congenital diagnosis.  It was pointed out that the Veteran's shrapnel injury was consistent with the associated blunt force trauma required to cause kidney damage. Finally, the provider opined that the Veteran's concussive injury was masked by a normal left kidney and was only unmasked later in life as scarring progressed and the Veteran aged.  

Most recently, an additional VA examination report was prepared in August 2015.  Ultimately, the examiner determined that it was less likely than not that residuals of a right nephrectomy were related to the Veteran's in-service concussive injury.  In support, it was noted that the Veteran's right kidney had become non-functional due to hydronephrosis (inadequate drainage of the urine from the kidney), and that such was caused by an obstruction of the ureter (which connects the kidney to the bladder).  At the time of surgery, and as noted above, the right kidney was found to have severe adhesions (scar tissue surrounding the kidney).  It was further noted that uretal obstruction at the UPJ is often due to a congenital abnormality, and that the treating physician at the time indicated that such was the case.  

The examiner stated that the operative procedure did not involve an exploration of the pelvis where the obstruction was located and, as a result, there was no documentation to show that scar tissue formation at the UPJ was responsible for the ureteral obstruction.  Per the examiner, the record was clear that there was extensive scar tissue formation around the kidney, and it was at least as likely as not that the ureteral obstruction had been present for an extended period of time.  It likely began as a partial obstruction and progressed over time to the point where the Veteran became symptomatic.  

In conclusion, the examiner found that there was no evidence that the obstruction at the UPJ, which caused hydronephrosis and subsequently led to the right nephrectomy, was caused by scar tissue from an in-service injury.

While this examination report is comprehensive and certainly well-reasoned, the Board points out that the opinions expressed therein are ultimately equivocal in nature.  For example, the examiner states that ureal obstruction at the UPJ is "often" due to a congenital abnormality.  The most recent private provider noted that, had the surgeon known the Veteran's military history, he may well have opined that the condition was related to the in-service event.  Further, the VA examiner indicated that the ureteral obstruction had likely been present for a significant period of time, and such does not refute the Veteran's theory of etiology in this case.  Finally, the examiner noted that, without an exploration of the pelvis, there was no documentation to determine whether the scar tissue formation at the UPJ was responsible for the obstruction.  This, once again, is far from dispositive evidence against the Veteran's claim.  Instead, the lack of a definitive etiology simply muddies the water further.

Taking all these reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for an against the Veteran's claim is essentially equal, entitlement to service connection for residuals of a right nephrectomy is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 







ORDER

The claim for entitlement to service connection for hearing loss, right ear, is dismissed.

Entitlement to service connection for residuals of a right nephrectomy (kidney removal) is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


